Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
 Response to Amendment
Applicant's amendments, filed 8/3/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims and the addition of new claims 35 and 36. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Sowers on 8/18/2022.

The application has been amended as follows: 
	Please Cancel Claims 28-35.


Reasons for Allowance


Claims 14-20, 24-27 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable based on the Applicant’s remarks as it relates to the specific claims in view of the following:
Claim 14 and dependents are deemed allowable as a result of the added claim requirement in combination with the totality of the claim limitations when viewed with the applicant’s specific arguments filed by Applicant’s representative.  Specifically, the prior art taken individually or collectively fails to disclose or reasonably make obvious the claimed flux with the use of the aluminum or silver salt in the claimed amounts to precipitate the organic impurities that are soluble within the alcohol mixture.  Here, the selection of the amount of the Ag and Al salts are for precipitating the organic impurities and not as outlined by the cited prior art, i.e. wetting.
Claim 36 is deemed allowable because the cited and reviewed prior art discloses additional components in the flux that are now foreclosed by the claims as drafted which require “consisting of” language and specific component classes (e.g. as pointed out by Applicant, JP 090 discloses inclusion of MgCl and such is foreclosed by the presently drafted claim).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718